DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
First Group of Species: Combination of the Housing, the Loading Unit, and the Sliding Block
A1: Figs. 2-3, 7-8, 10, 12, and 14-16;
B1: Figs. 2-3, 9-10, 12, and 14-16;
C1: Fig. 21; and
D1: Fig. 21 with the sliding block of Figure 22.

Second Group of Species: Structure of the Needle
A2: Figs. 4-6;
B2: Fig. 24;
C2: Figs. 25A-25C and 26-28;
D2: Fig. 29;
E2: Fig. 30; and
F2: Fig. 31.

Applicant is required, in reply to this action, to elect a single species from each of the first and second groups of species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species Groups A1-D1 and A2-F2 lack unity of invention because even though the invention of these groups require the technical feature of: a housing formed in a tube shape and having a sliding space therein; a needle set disposed in the housing through a front portion hole of the housing and comprising an inner needle having a tissue extraction recess to extract a tissue and an outer needle having a blade formed at a leading end to cut the tissue accommodated in the tissue extraction recess and performing a reciprocating motion along an outer circumference of the inner needle in a form of surrounding the inner needle; a sliding block connected to the outer needle and disposed to perform a reciprocating motion back and forth in the sliding space; a loading unit connected to the sliding block and shooting the sliding block; and a loading handle disposed to be connected to the loading unit, wherein, when the sliding block moves backward, a first negative pressure space is formed in a front portion of the sliding space, and when the sliding block moves forward, a second negative pressure space is formed in a rear portion of the sliding space, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Heske (WO 03077768).
Heske discloses the housing and needle set features (Page 4, first full paragraph under “Presentation of Invention”; Page 6, last paragraph) and the sliding block (drive units 21, 58), loading unit (tensioning slide 28), and the loading handle (handpiece 1) in which negative pressure spaces are formed as the sliding block reciprocates. (Page 27, last paragraph to page 31).
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species or invention to be examined even though the requirement may be traversed (37

The election of an invention or species may be made with or without traverse. To preserve a
right to petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered timely.
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the
elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR
1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify
such evidence now of record showing the inventions to be obvious variants or clearly admit on the
record that this is the case. Where such evidence or admission is provided by applicant, if the examiner
finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a
rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        2/4/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791